Name: Council Regulation (EEC) No 1423/82 of 18 May 1982 concerning measures to promote the use of fibre flax for the marketing years from 1982/83 to 1986/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 162/ 19 COUNCIL REGULATION (EEC) No 1423/82 of 18 May 1982 concerning measures to promote the use of fibre flax for the marketing years from 1982/83 to 1986/87 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the portion of the aid which is to be used to help finance the measures should be fixed for the 1982/83 marketing year ; whereas, for subsequent marketing years , the said portion should be fixed each year in the light of trends on the market in flax , the amount of the aid for flax and the foreseeable cost of the measures , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament 0), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Article 4 of Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organ ­ ization of the market in flax and hemp (3), as last amended by the 1979 Act of Accession, provides in particular that aid shall be granted for fibre flax so as to ensure a balance between the volume of pro ­ duction required in the Community and the amount that can be marketed ; Whereas the marketing of flax is threatened with serious difficulties because of the change in con ­ sumer tastes and habits and the growing competi ­ tiveness of other fibres on behalf of which much has been done in the way of information campaigns and the search for new outlets ; whereas , therefore, it is becoming more and more difficult to achieve and to maintain an even balance between the available supplies of fibre flax and the foreseeable demand for this product ; whereas , to improve the said bal ­ ance, steps should be taken to increase demand by providing for information campaigns to promote the use of flax and by adopting measures within the meaning of Article 2 of Regulation (EEC) No 1308/ 70 to improve quality and to promote new uses for the products in question ; Whereas provision must be made for the financing of these measures ; whereas, given the advantages which accrue to the recipients of the aid for flax, the latter should bear the cost of these measures and a portion of the aid should be set aside for that purpose ; 1 . To promote sales of the flax products referred to in Article 1 ( 1 ) of Regulation (EEC) No 1308/70, Community measures to encourage the use of flax fibres and products obtained therefrom shall be taken in respect of the marketing years from 1982/ 83 to 1986/87 . 2 . The measures referred to in paragraph 1 shall relate to :  information campaigns in the Member States and elsewhere to promote the use of flax fibre and products obtained therefrom,  the search for new outlets and improved products . 3 . The measures referred to in paragraph 1 shall be adopted by the Commission . The Commission shall forward to the Council the programme of measures which it plans to take . 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1308/70 . Article 2 1 . The measures referred to in Article 1 shall be financed by the withholding of a portion of the aid referred to in Article 4 of Regulation (EEC) No 1308/70 . 2 . For the 1982/83 marketing year, the portion of the aid referred to in paragraph 1 shall be 5 - 45 ECU per hectare in the case of Greece and 21 - 80 ECU per hectare in the case of the other Member States . ( ¢) OJ No C 104, 26.4. 1982, p . 25 (2 ) OJ No C 114,6. 5 . 1982, p . 1 . (3 ) OJ No L 146,4. 7 . 1970 , p . 1 . No L 162/20 Official Journal of the European Communities 12 . 6 . 82 Article 3For subsequent marketing years , the portion of the aid referred to in paragraph 1 shall be fixed in accordance with the procedure laid down in Article 43 (2 ) of the Treaty, at the time when the aid is fixed for the marketing year in question . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation is binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER